Citation Nr: 0323713	
Decision Date: 09/12/03    Archive Date: 09/23/03

DOCKET NO.  01-04 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for rheumatoid arthritis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel








INTRODUCTION

The veteran had active duty from August 1990 to January 2000. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  


REMAND

The veteran contends that the 20 percent evaluation initially 
assigned to his service-connected rheumatoid arthritis is 
insufficient to reflect the severity of this disability.  He 
argues that this disability is productive of pain and 
stiffness that affects several joints, and requires 
medication.  

The veteran's representative notes that the veteran failed to 
report for a VA examination scheduled in March 2002.  The 
representative states that the veteran is now ready to report 
for an examination, and requests that this matter be remanded 
so that another examination can be arranged.  

The record confirms that an examination request for the 
veteran was submitted in March 2002.  An examination was 
apparently scheduled, although the date that the examination 
was to be conducted is unclear.  An undated document states 
that the veteran failed to report.  

The record further indicates that the veteran's address has 
changed during the course of his appeal.  The claims folder 
does not contain a copy of the letter to the veteran that 
notified him of the scheduled VA examination, and it is 
unclear if the veteran ever received this notification.  
Furthermore, the most recent VA examination of record is 
dated May 2000, and is now more than three years old.  
Therefore, in order to assure that the veteran has been 
afforded due process, and to obtain an accurate description 
of his current disability, the Board agrees that this claim 
must be remanded so that the veteran may be scheduled for an 
additional examination.  

In addition, the Board notes that this issue involves the 
veteran's dissatisfaction with the initial rating for his 
disability assigned following the grant of service 
connection.  The United States Court of Appeals for Veterans 
Claims (Court) has found that there is a distinction between 
a veteran's disagreement with the initial rating assigned 
following a grant of service connection, and the claim for an 
increased rating for a disability in which entitlement to 
service connection has previously been established.  In 
instances in which the veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Therefore, the RO should be afforded an opportunity 
to consider staged ratings for the veteran's rheumatoid 
arthritis on remand. 

Finally, the Board notes that the rating codes governing the 
evaluation of back disabilities have been changed, effective 
from September 26, 2003.  See 68 Fed. Reg. 51454-51458 (Aug. 
27, 2003) (to be codified as amended at 38 C.F.R. § 4.71a, 
Codes 5235 to 5243, and Plate V).  The RO must consider the 
applicability of these new rating codes in the evaluation of 
the veteran's disability. 

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his 
rheumatoid arthritis since discharge from 
service.  After securing the necessary 
release, the RO should obtain any records 
that have not been previously obtained 
and associate them with the claims 
folder.  

2.  After obtaining as many of the above-
identified records as possible or 
allowing the veteran an opportunity to 
submit any records not obtained, schedule 
him for a VA examination of his 
rheumatoid arthritis to determine the 
current nature and severity of this 
disability.  The claims folder should be 
made available to the examiner for review 
before the examination.  

All indicated tests and studies should be 
conducted.  The examiner should indicate 
whether or not the veteran's disability 
is currently active.  Weight loss, 
anemia, and other impairments of health 
that can be attributed to the veteran's 
rheumatoid arthritis should be noted if 
present.  The number and length of any 
incapacitating episodes each year should 
be recorded.  

All affected joints should be identified, 
and the range of motion of each affected 
joint should be measured in degrees.  [In 
evaluating any affected spinal segments, 
the examiner's attention is drawn to the 
recent regulatory amendment defining 
normal range of spinal motion.]  
Objective evidence of limitation of 
motion such as swelling, muscle spasm, 
warmth, morning stiffness, or 
satisfactory evidence of painful motion 
should be noted.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  The possibility of staged 
ratings are to be considered in order to 
reflect any change in the level of 
severity of the veteran's rheumatoid 
arthritis that may have occurred from the 
initial grant of service connection.  See 
Fenderson v. West, 12 Vet. App. 119 
(1999).  In addition, the new provisions 
found at 68 Fed. Reg. 51454-51458 (Aug. 
27, 2003) (to be codified as amended at 
38 C.F.R. § 4.71a, Codes 5235 to 5243, 
and Plate V) must be considered.  If the 
benefit sought on appeal remains denied, 
the veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  The supplemental statement of 
the case should provide the veteran with 
any additional laws and regulations. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  

No action is required of the veteran until further notice is 
obtained.  However, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claim.  The veteran's cooperation 
in the RO's efforts is both critical and appreciated.  
However, the veteran is further advised that his failure to 
report for any scheduled examinations without good cause may 
result in a claim being considered on the evidence now of 
record or denied.

This claim must be afforded expeditious treatment.

		
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


